Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), effective as of [date of
agreement] (the “Effective Date”), by and between Cyanotech Corporation, a
Nevada corporation (the “Company”), and [name of director or officer] (the
“Indemnitee”).

 

RECITALS

 

A.     It is reasonable, prudent and in the best interests of the Company and
its stockholders for the Company contractually to obligate itself to indemnify
persons serving as officers and/or directors of the Company to the fullest
extent permitted by applicable law so that they will serve or continue to serve
as officers and/or directors of the Company free from undue concern that they
will not be so indemnified.

 

B.     The Indemnitee is currently serving or has agreed to serve [as an
officer][and][on the board of directors] of the Company (the “Board of
Directors”) and in such capacity has rendered or will render valuable services
to the Company.

 

C.     Section 78.7502 of the Nevada Revised Statutes empowers Nevada
corporations to indemnify their officers and directors and further states that
the indemnification provided by Section 78.7502 shall not be deemed exclusive of
any other rights to which those seeking indemnification may be entitled under
the articles of incorporation or any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office; thus, Section
78.7502 does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors.

 

D.     To the extent permitted by law, this Agreement is a supplement to and in
furtherance of the restated articles of incorporation of the Company and
provisions of the amended and restated bylaws of the Company or resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of the Indemnitee thereunder.

 

E.     This Agreement is intended to require the advancement of certain Expenses
(as defined below) as they are incurred by Indemnitee in advance of the final
disposition of the Proceeding (as defined below) giving rise to such Expenses
(as defined below) in accordance with Section 78.751 of the Nevada Revised
Statutes.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

Section 1.     Definitions.

 

As used in the foregoing Recitals and in this Agreement, the following terms
shall have those meanings set forth in this Section 1 unless the context
dictates otherwise.

 

(a)     A “Change in Control” shall be deemed to have occurred if (i) any
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act
of 1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of shares of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the total voting power represented by the
Company’s then-outstanding voting securities, or (ii) during any period of two
consecutive years, individuals (“Continuing Directors”) who at the beginning of
the two-year period constitute the Board of Directors of the Company or whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board of Directors, or
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other company, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such a merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least eighty percent (80%) of the total voting power represented by
the voting securities of the Company or the surviving entity outstanding
immediately after the merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all the Company’s assets.

 

(b)     “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or is or was serving in such
capacity, at the request of the Company, for another corporation, partnership,
joint venture, trust or other enterprise.

 

(c)     “Disinterested Director” means a director of the Company who is not and
was not a party to, or otherwise involved in, the Proceeding (as defined below)
for which indemnification is sought by the Indemnitee.

 

(d)     “Expenses” shall include, without limitation, all attorneys’ fees,
retainers, court costs, transcript costs, fees of experts (including, without
limitation, auditors’ and accountants’), witness fees, travel expenses,
duplicating costs and printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses actually and
reasonably incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in, or
otherwise participating in a Proceeding (as defined below). Expenses shall also
include any of the foregoing expenses incurred in connection with any appeal
resulting from any Proceeding (as defined below), including, without limitation,
the premium, security for, and other costs relating to any cost, bond,
supersedeas bond, or other appeal bond or its equivalent. Should any payments by
the Company to or for the account of the Indemnitee under this Agreement be
determined to be subject to any federal, state or local income or excise tax,
Expenses shall also include such amounts as are necessary to place the
Indemnitee in the same after-tax position after giving effect to all applicable
taxes, the Indemnitee would have been in had no such tax been determined to
apply to those payments.

 

2

--------------------------------------------------------------------------------

 

 

(e)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding (as defined below) giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.

 

(f)     “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other proceeding whether civil, criminal, administrative or investigative.

 

Section 2.     Indemnification (General).

 

The Company shall indemnify, hold harmless and advance Expenses to the
Indemnitee as provided in this Agreement and to the fullest extent permitted by
applicable law in effect on the date hereof and to such greater extent as
applicable law may thereafter from time to time permit. The rights of the
Indemnitee provided under the preceding sentence shall include, but shall not be
limited to, the rights set forth in other sections of this Agreement.

 

Section 3.     Proceedings Other Than Proceedings by or in the Right of the
Company.

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 3 if, by reason of the Indemnitee’s associated Corporate Status
from and after the Effective Date, the Indemnitee is, or is threatened to be
made, a party to or participant in any threatened, pending or completed
Proceeding, other than a Proceeding by or in the right of the Company. Under
this Section 3, the Company shall indemnify the Indemnitee to the fullest extent
permitted by applicable law against Expenses, judgments, penalties, fines and
amounts paid in anticipation of settlement or in settlement (as and to the
extent permitted hereunder) actually incurred by or on behalf of the Indemnitee
in anticipation of or in connection with such Proceeding or any claim, issue or
matter therein, if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe such conduct was unlawful.

 

3

--------------------------------------------------------------------------------

 

 

Section 4.     Proceedings by or in the Right of the Company.

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 4 if, by reason of the Indemnitee’s associated Corporate Status
from and after the Effective Date, the Indemnitee is, or is threatened to be
made, party to or participant in any threatened, pending or completed Proceeding
brought by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, the Company shall indemnify the Indemnitee to the
fullest extent permitted by applicable law against Expenses and amounts paid in
settlement incurred by or on behalf of the Indemnitee in anticipation of or in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.
Notwithstanding the foregoing, no indemnification against such Expenses and
amounts paid in settlement shall be made in respect of any claim, issue or
matter in such Proceeding as to which the Indemnitee shall have been finally
adjudged to be liable to the Company, or if applicable law prohibits such
indemnification; provided, however, that if applicable law so permits,
indemnification against Expenses and amounts paid in settlement shall
nevertheless be made by the Company in such event if and to the extent that the
court in which such Proceeding shall have been brought or is pending, shall
determine upon application that, despite the adjudication of liability, but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which such court shall deem
proper, and the Company agrees to make such an application to the court in such
circumstances.

 

Section 5.     Indemnification of a Party Who is Wholly or Partly Successful.

 

(a)     To the extent that the Indemnitee is, by reason of the Indemnitee’s
associated Corporate Status from and after the Effective Date, a party to and is
successful on the merits or otherwise in any Proceeding, or in defense of any
claim, issue or matter therein, the Company shall indemnify the Indemnitee
against all Expenses, judgments, fines, penalties and amounts paid in settlement
incurred by or on behalf of the Indemnitee in connection therewith.
Notwithstanding any other provision of this Agreement, if the Indemnitee is not
wholly successful in defense of any such Proceeding but is successful on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses, judgments, fines, penalties and amounts paid in settlement
incurred by or on behalf of the Indemnitee in connection with each such
successfully resolved claim, issue or matter. For purposes of this Section 5(a)
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter. The provisions of this
Section 5(a) are subject to Section 5(c) hereof.

 

(b)     If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Expenses, judgments,
fines, penalties and amounts paid in settlement but not, however, for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled. The provisions of this
Section 5(b) are subject to Section 5(c) hereof.

 

(c)     In no event shall the Indemnitee be entitled to indemnification under
Sections 5(a) or 5(b) hereof with respect to a claim, issue or matter to the
extent:

 

(i)      applicable law prohibits such indemnification, or

 

(ii)     an admission is made by the Indemnitee in writing to the Company or in
such Proceeding or a determination is made in such Proceeding that the standard
of conduct required for Indemnification under this Agreement has not been met
with respect to such claim, issue or matter.

 

4

--------------------------------------------------------------------------------

 

 

Section 6.     Indemnification for Expenses as a Witness.

 

Notwithstanding any provisions herein to the contrary, to the extent that the
Indemnitee is, by reason of the Indemnitee’s associated Corporate Status from
and after the Effective Date, a witness in any Proceeding or otherwise asked to
participate in any Proceeding to which the Indemnitee is not a party, the
Indemnitee shall be indemnified against all Expenses incurred by or on behalf of
the Indemnitee in connection therewith.

 

Section 7.     Advancement of Expenses.

 

(a)     Subject to Section 8 hereof, the Company shall advance all Expenses
incurred by or on behalf of the Indemnitee in connection with any Proceeding
which are indemnifiable pursuant hereto within twenty (20) days after the
receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
the final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by or on behalf of the Indemnitee and
shall include or be preceded or accompanied by an undertaking by or on behalf of
the Indemnitee to repay (without interest) any Expenses advanced within twenty
(20) days of an ultimate determination that the Indemnitee is not entitled to be
indemnified against such Expenses. The Company shall accept any such undertaking
without reference to the financial ability of the Indemnitee to make repayment
and without regard to the prospect of whether the Indemnitee may ultimately be
found to be entitled to indemnification under the provisions of this Agreement.

 

(b)     The Company’s obligation to advance Expenses pursuant to Section 7(a)
hereof shall be subject to the condition that, if, when and to the extent that
if it is ultimately determined that the Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by the Indemnitee (who agrees to reimburse the Company) for all such
amounts theretofore paid. Any required reimbursement of Expenses by the
Indemnitee shall be made (without interest) by the Indemnitee to the Company
within twenty (20) days following the determination that the Indemnitee would
not be entitled to indemnification.

 

Section 8.     Procedure for Determination of Entitlement to Indemnification.

 

(a)     Whenever Indemnitee believes that he or she is entitled to
indemnification or advancement of Expenses pursuant to this Agreement,
Indemnitee shall submit a written request for indemnification (the
“Indemnification Request”) to the Company to the attention of the Chief
Executive Officer with a copy to the Secretary. This request shall include
documentation or information which is reasonably necessary for the determination
of entitlement to indemnification and which is reasonably available to
Indemnitee. Determination of Indemnitee’s entitlement to indemnification shall
be made no later than forty-five (45) days after receipt of the Indemnification
Request. The omission to so request indemnification from the Company shall not
relieve the Company from any liability which it may have to the Indemnitee
otherwise than under this Agreement, and any delay in so requesting
indemnification from the Company shall not constitute a waiver by the Indemnitee
of any rights under this Agreement. The Chief Executive Officer or the Secretary
shall, promptly upon receipt of Indemnitee’s Indemnification Request, advise the
Board of Directors in writing that Indemnitee has made such request for
indemnification.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Following receipt by the Company of an Indemnification Request, an
initial determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case as follows:

 

(i)      if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee; or

 

(ii)     if a Change in Control shall not have occurred, by one of the following
four methods, which shall be at the election of the Board of Directors: (1) by a
majority vote of the stockholders of the Company; (2) by a majority vote of a
quorum of the Board of Directors consisting only of Disinterested Directors; (3)
if a quorum of the Board of Directors consisting only of Disinterested Directors
so orders, by Independent Counsel in a written opinion; or (4) if a quorum of
the Board of Directors consisting only of Disinterested Directors cannot be
obtained, by Independent Counsel in a written opinion.

The Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including by providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination. The Company agrees to bear any
and all Expenses incurred by Indemnitee or the Company in connection with the
determination of Indemnitee’s entitlement to indemnification by any of the above
methods (irrespective of the ultimate determination as to the Indemnitee’s
entitlement to indemnification).

 

(c)     In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Sections 8(a) or 8(b) hereof, the
Independent Counsel shall be selected as provided in this Section 8(c). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
the Indemnitee advising him/her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by the Indemnitee (unless the Indemnitee shall request that
such selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and the Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, the Indemnitee or the Company, as the case may be, may, within
seven (7) days after such written notice of selection shall have been given,
deliver to the Company or to the Indemnitee, as the case may be, a written
objection to such selection. Such objection may be asserted only on the ground
that the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction has determined that
such objection is without merit. If, within twenty (20) days after the later of
the submission by the Indemnitee of an Indemnification Request pursuant to
Section 8(a) hereof and the disposition of the relevant Proceeding, including
any appeal therein, no Independent Counsel shall have been selected and not
objected to, either the Company or the Indemnitee may petition a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or the Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by such court or by such other person as such court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Independent Counsel under Section 8(b) hereof. The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 8(b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 8(c), regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any arbitration pursuant to Section 9 of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

6

--------------------------------------------------------------------------------

 

 

Section 9.     Presumptions and Effect of Certain Proceedings.

 

(a)     In making a determination with respect to whether the Indemnitee is
entitled to indemnification hereunder, the Company shall presume that the
Indemnitee is entitled to indemnification under this Agreement if the Indemnitee
has submitted an Indemnification Request in accordance with Section 8(a) hereof,
and anyone seeking to overcome this presumption shall have the burden of proof
and the burden of persuasion, by clear and convincing evidence.

 

(b)     Subject to the terms of Section 15.3 hereof, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company and, with respect to any criminal Proceeding, had reasonable
cause to believe that his or her conduct was unlawful.

 

(c)     For purposes of any determination of good faith, the Indemnitee shall be
deemed to have acted in good faith if the Indemnitee’s action was based on:

 

(i)       the records or books of account of the Company, including financial
statements;

 

(ii)      information supplied to the Indemnitee by the officers of the Company
in the course of their duties;

 

(iii)     the advice of legal or financial counsel for the Company or the Board
of Directors (or any committee thereof); or

 

7

--------------------------------------------------------------------------------

 

 

(iv)     information or records given or reports made by an independent
certified public accountant or by an appraiser or other expert selected by the
Company or the Board of Directors (or any committee thereof).

 

The provisions of this Section 9(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
or found to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

Section 10.     Remedies of the Indemnitee.

 

(a)       In the event:

 

(i)       a determination is made pursuant to Section 8 hereof that the
Indemnitee is not entitled to indemnification under this Agreement;

 

(ii)      advancement of Expenses is not timely made pursuant to Section 7
hereof;

 

(iii)     the determination of entitlement to indemnification has not been made
by the Company and delivered to the Indemnitee within sixty (60) days after
receipt by the Company of the Indemnification Request;

 

(iv)     payment of indemnity is not made pursuant hereto within twenty (20)
days after receipt by the Company of an Indemnification Request or a statement
or statements from the Indemnitee requesting advances from time to time; or

 

(v)      payment of indemnity is not made within ten (10) business days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to this Agreement;

 

the Indemnitee may seek an award in arbitration to be conducted in San
Francisco, California by a single arbitrator pursuant to the Comprehensive
Arbitration Rules and Procedures of JAMS. The Indemnitee shall commence such
proceeding seeking an adjudication or an award in arbitration within one-hundred
and twenty (120) days following the date on which the Indemnitee first has the
right to commence such proceeding pursuant to this Section 10(a); provided,
however, that the foregoing time constraint shall not apply in respect of a
proceeding brought by the Indemnitee to enforce the Indemnitee’s rights
hereunder.

 

(b)      In the event that a determination is made pursuant to this Agreement
that the Indemnitee is not entitled to indemnification hereunder, any judicial
proceeding or arbitration commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial or arbitration, as the case may be,
on the merits and the Indemnitee shall not be prejudiced by reason of that
adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 10, the Company shall have the burden of proving that
the Indemnitee is not entitled to indemnification or advancement of Expenses, as
the case may be, and the Company shall be precluded from referring to or
offering into evidence a determination made pursuant to Section 8 hereof that is
adverse to the Indemnitee’s right to indemnification or advancement of Expenses,
as the case may be. If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse the Company for any advances hereunder until a final unfavorable
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).

 

8

--------------------------------------------------------------------------------

 

 

(c)      If a determination is made or deemed to have been made pursuant to this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 10, absent

 

(i)      a misstatement by the Indemnitee of a material fact, or an omission by
the Indemnitee of a material fact necessary to make the Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or

 

(ii)     a prohibition of such indemnification under applicable law.

 

(d)      The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 10 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

(e)     In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce the Indemnitee’s
rights under, or to recover damages for breach of, this Agreement, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually incurred by
the Indemnitee in such judicial adjudication or arbitration, and the Indemnitee
shall be entitled to the advancement of such Expenses; provided, however, if the
court or arbitrator confirms the decision that the Indemnitee is not entitled to
recover from the Company, then the Expenses incurred by the Indemnitee in the
judicial adjudication or arbitration shall be borne by the Indemnitee.

 

(f)     Any judicial adjudication or arbitration determined under this Section
10 shall be final and binding on the parties.

 

Section 11.     Non-Disclosure of Payments.

 

Except as expressly required by the securities laws of the United States of
America, neither party shall disclose any payments under this Agreement unless
prior approval of the other party is obtained. If any payment information must
be disclosed, the Company shall afford the Indemnitee an opportunity to review
all such disclosures and, if requested, to explain in such statement any
mitigating circumstances regarding the events to be reported.

 

9

--------------------------------------------------------------------------------

 

 

Section 12.     Duration of Agreement.

 

This Agreement shall continue for so long as the Indemnitee may have any
liability or potential liability by virtue of having served as a director of the
Company, including, without limitation, the final termination of all pending
Proceedings in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by the Indemnitee pursuant to Section 10 hereof relating thereto. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. Prior to any direct or
indirect purchase, merger, consolidation or other event whereby a third-party
entity acquires all or substantially all of the business and/or assets of the
Company, the Company shall either (i) require and cause its successor, by
written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place; or (ii) procure an insurance policy to
protect the Indemnitee and the Indemnitee’s successors, assigns, spouses, heirs,
executors and personal and legal representatives to the same extent and for the
same duration that the Company would have been required to provide such
protection pursuant to this Agreement but for such succession.

 

Section 13.     Maintenance of Insurance.

 

The Company shall obtain and maintain in effect during the entire period for
which the Company is obligated to indemnify the Indemnitee under this Agreement,
one or more policies of insurance with reputable insurance companies to provide
the directors and officers of the Company, including the Indemnitee, with
coverage for losses from wrongful acts and omissions and to ensure the Company’s
performance of its indemnification obligations under this Agreement. The
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director or officer under such policy or policies, with such coverage primary to
any other coverage the Indemnitee may have for the Company’s obligations to the
Indemnitee under this Agreement. In all such insurance policies, the Indemnitee
shall be named as an additional insured in such a manner as to provide the
Indemnitee with the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors and officers. At the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all commercially reasonable actions to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

 

10

--------------------------------------------------------------------------------

 

 

Section 14.     Limitations on Indemnification.

 

No indemnity pursuant to Sections 2, 3, 4, 5 or 6 shall be paid by the Company
nor shall Expenses be advanced pursuant to Section 7:

 

(a)     To the extent that Indemnitee is reimbursed pursuant to such insurance
as may exist for Indemnitee’s benefit. Notwithstanding the availability of such
insurance, Indemnitee also may claim indemnification from the Company pursuant
to this Agreement by assigning to the Company any claims under such insurance to
the extent Indemnitee is paid by the Company. To the extent that the Indemnitee
receives payments as indemnification and/or reimbursement of Expenses for a
particular matter both pursuant to insurance policies held by the Company and by
the Company pursuant to this Agreement, which payments and reimbursements are,
in the aggregate, in excess of the amounts actually incurred or Expenses
actually paid by the Indemnitee in respect of such matter, then the Indemnitee
shall reimburse the Company for any sums he or she receives as indemnification
pursuant to such insurance policies in an amount equal to the lesser of (i) such
excess, or (ii) the aggregate amount actually paid to the Indemnitee as
indemnification and reimbursement of Expenses in respect of such matter; or

 

(b)     On account and to the extent of any wholly or partially successful claim
against Indemnitee for an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) or the Securities Exchange Act of 1934, as amended, and amendments thereto
or similar provisions of any federal, state or local statutory law.

 

Section 15.     Miscellaneous.

 

Section 15.1     Non-Exclusivity; Survival of Rights.

 

(a)     The rights conferred on the Indemnitee by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the restated articles of incorporation of the
Company, the amended and restated bylaws of the Company, any agreement, a vote
of stockholders or resolutions of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee in the Indemnitee’s associated Corporate Status prior to such
amendment, alteration or repeal.

 

(b)     If the indemnification provided for in Sections 2, 3, 4, 5 or 6 above
for any reason is held by a court of competent jurisdiction to be unavailable to
the Indemnitee in respect of any Expenses, judgments, penalties, fines or
amounts paid in anticipation of settlement or in settlement (as and to the
extent otherwise permitted hereunder) referred to therein, then the Company, in
lieu of indemnifying the Indemnitee thereunder, shall contribute to the amount
paid or payable by the Indemnitee as a result of such Expenses, judgments,
penalties, fines or amounts paid in anticipation of settlement or in settlement
(as and to the extent otherwise permitted hereunder) (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Indemnitee in connection with the action or
inaction that resulted in such Expenses, judgments, penalties, fines or amounts
paid in anticipation of settlement or in settlement (as and to the extent
otherwise permitted hereunder), as well as any other relevant equitable
considerations. The Company and the Indemnitee agree that it would not be just
and equitable if contribution pursuant to this Section 15.1(b) were determined
by pro rata or per capita allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
paragraph.

 

11

--------------------------------------------------------------------------------

 

 

(c)     In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

Section 15.2     Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:

 

(a)     the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby;

 

(b)     such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give maximum effect to the intent
of the parties hereto; and

 

(c)     to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or enforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

Section 15.3     Exception to Right of Indemnification or Advancement of
Expenses. Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against the Company except for any claim or Proceeding in
respect of this Agreement and/or the Indemnitee’s rights hereunder, unless the
Board of Directors authorized such Proceeding (or any part of such Proceeding)
prior to its initiation.

 

Section 15.4     Settlement of Claims. The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, such consent
not to be unreasonably withheld. The Company shall furthermore not be liable to
indemnify the Indemnitee under this Agreement with regard to any judicial award
if the Company was not given a reasonable and timely opportunity to participate
in the defense of such action. The Company shall not settle any Proceeding in
any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent.

 

Section 15.5     Counterparts. This Agreement may be executed in one or more
counterparts (whether by original, photocopy or facsimile signature), each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
executed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

12

--------------------------------------------------------------------------------

 

 

Section 15.6     Headings. The headings of the sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the construction thereof.

 

Section 15.7     Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

Section 15.8     Notice by Indemnitee and Defense of Claims. The Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. Any failure of the
Indemnitee to so notify the Company, or any delay in so notifying the Company,
shall not constitute a waiver by the Indemnitee of any rights under this
Agreement; provided, however, that any such failure or delay shall relieve the
Company of its obligation to the Indemnitee under this Agreement to the extent
that such failure or delay was unreasonable in the circumstances and resulted in
additional Expenses or resulted in the loss of defenses to the relevant claim
which otherwise would have been available. With respect to any Proceeding in
which the Company is obligated to advance the Expenses of Indemnitee:

 

(a)     In the event that one or more officers or directors of the Company is a
party to such Proceeding in addition to Indemnitee (each, an “Other Indemnitee”
and, together with Indemnitee, the “Indemnitee Group”) and the Company is also
contractually obligated to advance the expenses of such Other Indemnitee(s), the
Company shall only be obligated to advance the Expenses of one law firm for the
Indemnitee Group (as well as such additional specialist counsel and local
counsel as may be advisable in connection with such Proceeding), which law firm
(or firms) shall be chosen by a majority of the Indemnitee Group or, in the
absence of agreement by a majority of the Indemnitee Group on such law firm, by
a plurality of the Indemnitee Group; provided that if, in the written opinion of
Indemnitee’s legal counsel: (a) the use of counsel chosen by the Indemnitee
Group to represent Indemnitee would present such counsel with an actual or
potential conflict; (b) there may be one or more legal defenses available to
Indemnitee that are different from or in addition to those available to other
members of the Indemnitee Group; or (c) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing; then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local or special counsel in
respect of any particular Proceeding), for which the Company shall be obligated
to advance the Expenses thereof; and

 

(b)     Indemnitee shall cooperate with the counsel selected pursuant to clause
(a) above in connection with the defense of any Proceeding, including by
providing such counsel, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure to
such counsel and which is available to Indemnitee and reasonably necessary to
such defense. Any Expenses reasonably incurred by Indemnitee in so cooperating
shall be borne by the Company and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

13

--------------------------------------------------------------------------------

 

 

Section 15.9     Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if:

 

(i)       delivered by hand and received for by the party to whom said notice or
other communication shall have been directed, or

 

(ii)      mailed by U.S. certified or registered mail with postage prepaid by
overnight courier:

 

(a)     if to the Company:

 

Cyanotech Corporation

73-4460 Queen Kaahumanu Highway, Suite 102

Kailua-Kona, Hawaii 96740

Attn: Chief Executive Officer

 

with a copy to:

 

Farella Braun + Martel LLP

Russ Building

235 Montgomery Street, 17th Floor

San Francisco, CA 94104

Attn: Samuel C. Dibble, Esq.

 

and

(b)     if to the Indemnitee, to the address set forth on the signature page
hereof; or to such other address as may have been furnished by any party to the
other(s), in accordance with this Section 15.9.

 

Section 15.10     Governing Law.

 

(a)     This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Nevada, without reference to its conflict of law
principles.  To the extent permitted by applicable law, the parties hereby waive
any provisions of law that render any provision of this Agreement unenforceable
in any respect.

 

(b)     In the event of any change, after the date of this Agreement, in any
applicable law, statute, or rule that expands the right of a Nevada corporation
to indemnify a director or an officer, such changes shall be deemed to be within
the purview of the Indemnitee’s rights and the Company’s obligations under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows the right of a Nevada corporation to indemnify a director or an
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties’ rights and obligations hereunder.

 

14

--------------------------------------------------------------------------------

 

 

(c)     The Company acknowledges that the Indemnitee may, as a result of the
Company’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage, which may
not be reasonably or adequately compensated by damages at law. Consequently, the
Company agrees that the Indemnitee may be entitled, in the event of the
Company’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee’s rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused by the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists. The Company agrees
and acknowledges that:

 

(i)     the terms of this Section 15.10(c) are fair, reasonable and necessary to
protect the legitimate interests of the Indemnitee;

 

(ii)     this waiver is a material inducement to the Indemnitee to enter into
the transactions contemplated hereby; and

 

(iii)     the Indemnitee relied upon this waiver in entering into this
Agreement, and will continue to rely on this waiver in its future dealings with
the Company.

 

The Company warrants and represents that it has reviewed this provision with its
legal counsel, and that it has knowingly and voluntarily waived its rights
referenced in this Section 15.10(c) following consultation with such legal
counsel.

 

[Signatures on Following Page]

 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

           

CYANOTECH CORPORATION:

 

INDEMNITEE:

                         

By:

   

By:

   

Name:

   

Name:  

   

Title:

   

Address:

 

 

 

 